Title: From George Washington to the United States Senate and House of Representatives, 1 February 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] February 1st 1790
Gentlemen of the Senate and House of Representatives.

I have received from His Excellency Alexander Martin Governor of the State of North Carolina, an Act of the General Assembly of that State, entitled “an Act for the purpose of ceding to

the United States of America, certain Western Lands therein described”—and have directed my Secretary to lay a Copy of the same before you, together with the copy of a Letter accompanying said Act from His Excellency Governor Martin to the President of the United States.
The originals of the foregoing Act and Letter will be deposited in the Office of the Secretary of State.

Go: Washington

